Citation Nr: 0906051	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-08 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The Veteran served during World War II with service in the 
Commonwealth Army of the Philippines from December 1941 to 
May 1942 and with the Regular Philippine Army from June 1945 
to May 1946.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied reopening a claim 
for service connection for the cause of the Veteran's death.  

By history, it is noted that in November 2002, the RO denied 
the appellant's claim of entitlement to service-connection 
for the cause of the Veteran's death.  The appellant did not 
appeal the determination; thus, it became final.  The 
appellant filed a claim to reopen in July 2004.  As noted 
above, in October 2004, the RO adjudicated the claim, 
determining that there was no new and material evidence to 
reopen.  The appellant appealed therefrom.

After certification of the appeal to the Board, the appellant 
submitted additional evidence.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.


FINDINGS OF FACT

1.  The appellant's claim of service connection for the cause 
of the Veteran's death was denied by the RO in November 2002.  
The appellant did not appeal the decision.  

2.  Since the November 2002 denial by the RO, evidence that 
relates to an unestablished fact necessary to substantiate 
the claim has not been presented or secured.


CONCLUSION OF LAW

The RO's November 2002 decision is final, and the evidence 
received since the RO's November 2002 decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A.     § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

At the time of the RO's prior decision in 2002, the evidence 
included the Veteran's service treatment records, which are 
negative; certifications of the Veteran's dates of service; 
the Veteran's death certificate, showing he died of 
cardiorespiratory arrest due to chronic obstructive pulmonary 
disease (COPD), due to advanced, active pulmonary 
tuberculosis (PTB); and a medical certificate from Dr. R. 
dated in October 2001, noting that the Veteran's medical 
record were destroyed in a typhoon.  After reviewing the 
evidence, the RO determined that the evidence failed to show 
that the cause of the Veteran's death was related to his 
military service.  The service treatment records were 
negative and the post service evidence showed that the 
Veteran's disabilities developed many years after separation 
from service.  See generally 38 C.F.R. § 3.312 ( In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.)  Notice was issued to the 
appellant that same month.  She did not appeal; thus, the 
claim became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103 (2008).

Evidence received since the November 2002 decision includes 
copies of the Veteran's death certificate; certification from 
the Armed Forces of the Philippine Army dated in June 1995; 
an Affidavit for Philippine Army Personnel; and a medical 
letter from Dr. R. dated in October 2001.  In addition, the 
appellant has submitted affidavits from two individuals 
indicating the Veteran incurred a fatal leg wound during 
World War II and that medical records for the Veteran could 
not be located.  The appellant has also submitted statements 
in which she indicates that the Veteran had a left leg wound, 
malaria, and pulmonary ailment during World War II.  See 
Appellant statement dated December 2003.  The appellant also 
submitted a statement dated in June 2006 from Dr. R. noting 
that he treated the Veteran for upper respiratory tract 
infections from 1970 through 1980.

The Board notes that the Veteran's death certificate; 
certification from the Armed Forces of the Philippine Army 
dated in June 1995; an Affidavit for Philippine Army 
Personnel; and a medical letter from Dr. R. dated in October 
2001 are merely copies of evidence previously considered by 
the RO in November 2002.  Thus, they are not new.  The Board 
further adds that none of this evidence is material to the 
appellant's claim as it does not relate to an unestablished 
fact necessary to substantiate the claim.  That is, as 
determined in 2002, the records do not attribute the cause of 
the Veteran's death to service or any event of service.

The statements and affidavits from the appellant, the 
affidavits from the two other individuals, as well as the 
June 2006 statement from Dr. R. are all new.  However, this 
evidence is not material.  The evidence does not show that 
his death was caused by a disease or injury incurred while on 
active duty.  38 C.F.R. § 3.312.  In addition, the statements 
by the appellant and the affidavits from two individuals are 
not material to the appellant's claim.  Although witnesses 
are competent to report symptoms, they are not capable of 
opining on matters requiring medical knowledge. Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  Accordingly, the newly-received evidence fails 
to relate to an unestablished fact necessary to substantiate 
the claim and it is not so significant that it raises a 
reasonable possibility of substantiating the claim.

The Board also notes that since the November 2002 decision, 
the appellant has reiterated that the cause of the Veteran's 
death is related to his service.  However, this contention is 
not new.  Further, to the extent that the appellant 
attributes the cause of the Veteran's death to service, her 
statements are not considered competent to reopen the claim.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).

For the reasons and bases set forth above, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide. 

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
the cause of death.  Generally, section 5103(a) notice for a 
DIC case must include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2004 letter sent to the appellant 
regarding her claim of service connection for cause of the 
Veteran's death.  Specifically, in the July 2004 letter, VA 
informed the appellant that in order to substantiate a claim 
for service connection for cause of the Veteran's death, the 
evidence needed to show the cause of the Veteran's death, a 
disease or injury in service, and a relationship between the 
cause of death and the disease or injury in service. 

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the 
appellant of the basis of the previous denial.  The July 2004 
letter clearly explained what new and material evidence was, 
and also explained that the previous evidence did not show 
that the Veteran's death was causally related to military 
service.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and the appellant has submitted evidence in 
an attempt to substantiate the claim.

VA has not provided the appellant with an opinion in 
connection with her claim; however, the Board finds that VA 
was not under an obligation to have an opinion elicited in 
connection with her claim.  The appellant has not brought 
forth new and material evidence to reopen the claim.  38 
C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  For 
these reasons, the Board finds that VA was not under an 
obligation to provide a medical opinion in connection with 
her claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  



ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


